                Case 1:19-cv-04241-GBD-KHP Document 47 Filed 11/19/20 Page 1 of 2




                                                                                           11/19/2020

                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                    MORGAN C. MCKINNEY
Corporation Counsel                            100 CHURCH STREET                            Assistant Corporation Counsel
                                               NEW YORK, NY 10007                                   Phone: (212) 356-2012
                                                                                           Email: mmckinne@law.nyc.gov



                                                                    November 18, 2020
        BY ECF
        Honorable George B. Daniels
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007


                              Re:    Anwyn Goldberg, et al. v. City of New York, et al.,
                                     19-CV-04241 (GBD)(KHP)
        Your Honor:
                       I am the Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, assigned to the defense of this matter. I am
        writing on behalf of defendants City of New York and Officer Mclasky to respectfully request an
        extension from November 20, 2020, to December 1, 2020, to file their Summary Judgment
        Motion. This is the first request for an enlargement of time to file defendants’ Summary
        Judgment Motion. Should the Court grant defendants’ aforementioned enlargement request,
        defendants would also respectfully request that the entire briefing schedule be extended to the
        following new deadlines: 1) Plaintiffs’ Opposition and Cross Motion for Summary Judgment to
        be extended from December 21, 2020 to January 4, 2020 (in consideration of the holiday
        season); 2) Defendants’ Reply and Opposition to be extended from January 21, 2021 to February
        2, 2021; and Plaintiffs’ Reply to be extended from February 18, 2021 to February 26, 2021.
        Plaintiffs consent to the aforementioned extension requests. See Civil Docket No. 45, filed
        October 7, 2020.

                        By way of background, on October 7, 2020 the Court ordered the aforementioned
        briefing scheduled. See Civil Case Docket No. 45, filed October 7, 2020. I have been working
        diligently to complete defendants’ motion for summary judgment. However, due to a heavy case
        load the past month, as well as various technological restrictions from working remotely which
        have impacted my ability to efficiently prepare defendants’ motion, I would greatly appreciate a
        brief extension to finalize and file defendants’ Summary Judgment Motion in this matter.
      Case 1:19-cv-04241-GBD-KHP Document 47 Filed 11/19/20 Page 2 of 2



             Thank you for your consideration in this regard.


                                                         Respectfully submitted,

                                                         Morgan C. McKinney,.
                                                         Morgan C. McKinney, Esq.
                                                         Assistant Corporation Counsel
                                                         Special Federal Litigation Division




cc:   VIA ECF
      Samuel DePaola, Esq.            The summary judgment briefing schedule extensions
      Attorney for Plaintiffs         sought above are hereby GRANTED. Defendants' summary
                                      judgment motion due December 1, 2020; Plaintiffs'
                                      opposition and cross-motion due January 4, 2021;
                                      Defendants' Reply and Opposition due February 2, 2021;
                                      and Plaintiffs' Reply due February 26, 2021.




                                         Date: November 19, 2020




                                              2
